THE THIRTEENTH COURT OF APPEALS

                                     13-19-00096-CV


                  Texas Municipal League Intergovernmental Risk Pool
                                           v.
                                    City of Hidalgo


                                    On Appeal from the
                      139th District Court of Hidalgo County, Texas
                          Trial Court Cause No. C-1896-18-C


                                      JUDGMENT

       This Court’s judgment issued on January 9, 2020, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

March 12, 2020